Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
           Claim 1 is objected to in that –in—should be inserted after “unit”. Correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
          In claim 1, the recitation “wherein . . . another” on lines 5-9 is unclear and confusing, as such indefinite. For example, it is unclear what the “distribution characteristic”,  “spatial quadrature field” and “Helmholtz signals”  are, where they comes from, how they can be used, how the decoupling circuit can “decouple” the coil unit since it is not connected to anything and the first coil unit is not “coupled” to the second coil unit.  Also, it is unclear how the recitation “wherein . . . another” on lines 5-9 is read on the preferred embodiment. Insofar as understood, no such limitation is seen on the drawings. 
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter
           Claims 1-15 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:

-wherein the coil unit decoupling circuit is configured to separate, using a distribution characteristic of a spatial quadrature field between the first coil unit and the second coil unit, a Helmholtz signal and an anti-Helmholtz signal from signals received from the first coil unit and the second coil unit via the first phase-shift circuit and the second phase-shift circuit, respectively, to decouple the first coil unit and the second coil unit from one another as combined in claim 1.  


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842